Title: From George Washington to Alexander Hamilton, 2 November 1796
From: Washington, George
To: Hamilton, Alexander


                        (Private)
                            My dear Sir, 
                            Philadelphia 2d Novr 1796.
                        
                        On Monday Afternoon I arrived in this City, and among the first things which
                            presented themselves to my view, was Mr Adets letter to the Secretary of State, published by
                            his order, in the moment it was presented.
                        The object in doing this is not difficult of solution; but whether the publication in the manner it appears, is by order of the
                            Directory, or an act of his own, is yet to be learnt. If the first, he has executed a duty
                            only; if the latter, he has exceeded it, and is himself responsible for the indignity
                            offered to this Government by such publication, without allowing it time to reply—or to
                            take its own mode of announcing the intentions of his country towards the Commerce of these
                            United States.
                        In either case, should there be in your opinion, any difference in my reception
                            & treatment of that Minister, in his visits at the public Rooms (I have not seen him
                            yet, & do not expect to do it before tuesday next)—and what difference should be made if
                            any?
                        He complains in his letter, that he had received no answers to the
                            remonstrances in former communications (the dates of which are given). The fact is, that one
                            at least of those remonstrances, were accompanied by as indecent charges; and as offensive
                            expressions as the letters of Genet were ever marked with; and besides, the same things on
                            former occasions, had been replied to (as the Secretary of State informs me) over &
                            over again.
                        That the letter which he has now given to the public will be answered, and (to
                            a candid mind) I hope satisfactorily, is certain; but ought it to be published immediately, or not? This question has
                            two sides to it; both of which are important. If the answer does not accompany the letter,
                            the antidote will not keep pace with the poison—and it may, & undoubtedly would be
                            said, it is because the charges are just, and the consequences had been predicted. On the
                            other hand—may not the dignity of the Government be committed by a News paper dispute with
                            the Minister of a foreign Nation, and an apparent appeal to the People? and would it not be said also that we can bear every thing from one of the Belligerent Powers, but nothing from another of them? I could enlarge on this subject,
                            but add nothing, I am certain, that your own reflections thereon will not furnish. Whether
                            the answer is published now, or not, would it be proper do you conceive, at the ensuing
                            Session, which will close the political Scene with me, to bring the French affairs, since
                            the controversy with Genet fully before Congress? In doing this it is to be noticed, that there is such a connexion between them and our
                            transactions with Great Britain as to render either imperfect without the other; and so much
                            of the latter as relates to the Treaty with that country has already been refused to that
                            body: not because there was any thing contained therein that all the world might not have
                            seen but because it was claimed as a matter of right, and the compliance therewith would
                            have established a dangerous precedent.
                        Since I wrote to you from Mount Vernon, on the eve of my departure from that
                            place, and on my way hither, I received a letter from Sir John Sinclair—an extract of which
                            I enclose you—on the Subject of an Agricultural establishment. Though not such an enthusiast
                            as he is, I am nevertheless deeply impressed with the benefits which would result from such
                            an institution, and if you see no impropriety in the measure, I would leave it as a
                            recommendatory one in the Speech at the opening of the Session; Which, probably, will be the
                            last I shall ever address to that, or any other public body.
                        It must be obvious to every man who considers the Agriculture of this country,
                            (even in the best improved parts of it) and compares the produce of our lands with those of
                            other countries; no ways superior to them in natural fertility,
                            how miserably defective we are in the management of them; and that if we do not fall on a
                            better mode of treating them, how ruinous it will prove to the landed interest. Ages will
                            not produce a systematic change without public attention & encouragement; but a few
                            years more of increased Sterility will drive the Inhabitants of the Atlantic States
                            Westwardly for support; Whereas if they were taught how to improve the old, instead of going
                            in pursuit of new & productive Soils, they would make those acres which now scarcely
                            yield them any thing, turn out beneficial to themselves—To the Mechanics, by supplying them
                            with the staff of life on much cheaper terms—to the Merchants, by encreasing their Commerce
                            & exportation—and to the Community generally, by the influx of Wealth resulting
                            therefrom. In a word, it is in my estimation, a great National object, and if stated as
                            fully as the occasion & circumstances will admit, I think it must appear so. But
                            whatever may be the reception, or fate of the recommendation, I shall have discharged my
                            duty in submitting it to the consideration of the Legislature.
                        As I have a very high opinion of Mr Jay’s judgment; candour, honor and
                            discretion (tho’ I am not in the habit of writing so freely to him as to you) it would be
                            very pleasing to me if you would shew him this letter (although it is a hurried one, my time
                            having been much occupied since my arrival by the heads of the Departments, & with
                            the Papers which have been laid before me) and let me have, for consideration, your joint
                            opinions on the several matters herein Stated.
                        You will recollect that the conduct to be observed towards Mr Adet must be
                            decided on before tuesday next; that is, if he comes to the public Room, whether he is to be
                            received with the same cordiality as usual, or with coolness; and you will do me the justice
                            to believe that in this instance, and every other, I
                            wish it to be such as will promote the true policy and
                            interest of the country, at the sametime that a proper respect for its
                            dignity is preserved. My own feelings I put out of the question.
                        There is in the conduct of the French government relative to
                            this business, an inconsistency, a duplicity, a delay, or a
                                something else, which is unaccountable upon
                            honorable ground. It appears that the order under
                            which Mr Adet has acted is dated in July (early) and yet Mr
                            Monroe has been led to believe (though much dissatisfaction he says has
                            appeared) that no such order had, or would be issued unless Great Britain
                            set the example; and in a letter of August the 28th he writes Mr King to
                            that effect as the latter officially informs the Secretary of State: But
                            I am fatiegued with this and other matters which crowd upon me, and shall only add that I am
                            Very Affectionately &c
                        
                            Go: Washington
                        
                        
                            P.S. I find I have not time before the hour for closing the Mail arrives,
                                to take the promised extract from Sir John Sinclairs letter, I therefore send the
                                original, with a request that it may soon be returned as I have given it no
                                acknowledgment yet. Tthe articles which he requests my acceptance of are not yet come to
                                hand.
                        
                        
                            G. W—
                            
                        
                    